Dismiss and Opinion Filed June 28, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00758-CR

                            TORI REED MCFARLAND, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 1
                                   Grayson County, Texas
                             Trial Court Cause No. 2012-1-0909

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Evans

       Appellant, who is representing herself in the appeal, has filed a motion to dismiss the

appeal. The Court GRANTS the motion and ORDERS that the appeal be DISMISSED and

this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
130758F.U05